Citation Nr: 1404488	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  08-06 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a neck disorder, to include as secondary to the service-connected lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from October 1979 to September 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, denying service connection for low back and neck disabilities.  

In October 2009, the Veteran presented testimony before the Board; a transcript of this hearing has been prepared and associated with the evidence of record.  

These claims were previously remanded by the Board in June 2010 for further evidentiary development.  Subsequently, in a December 2011 rating decision, service connection for a lumbar spine disability was granted.  Since this constituted a full grant of the benefits sought on appeal, this claim is no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

Since the December 2011 rating decision, the Veteran has asserted that he is entitled to an increased evaluation for his service-connected lumbar spine disability, as well as entitlement to a total disability evaluation based on individual unemployability (TDIU).  These issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

In addition to the Veteran's paper claims file, there is also an electronic paperless file associated with this claim and has been reviewed in conjunction with this decision.  


FINDINGS OF FACT

1.  VA previously conceded the Veteran sustained injuries in a fall while being repelled from a helicopter, though there was no official documentation of such, and awarded service connection for a low back condition.

2.  The Veteran maintains he injured his neck during the same incident and has suffered from neck problems since the accident; the Veteran's statements are deemed credible.    

3.  The Veteran has been variously diagnosed with cervical spine degenerative disease status post cervical decompression with cervical radiculopathy and cervical neural foraminal stenosis.

4.  The June 2008 VA examiner opined the Veteran's cervical spine disability was not related to his military service as there was no documentation of any fall from a helicopter during service.

5.  In a March 2008 statement, Dr. JRA opined the Veteran's current neck condition was an exacerbation of the injuries the Veteran suffered when he fell from a helicopter while he was in the military.

6.  In a May 2010 statement, Dr. HT opined the Veteran's neck condition traced back to his injuries sustained during  military service.

7.  The November 2010 VA examiner opined cervical spine degenerative disease was less likely than not secondary to his back condition or his military service as there was no documentation of a neck injury in service or complaints of neck pain until years after his discharge.  

8.  The evidence is in equipoise; a neck disorder was incurred during the Veteran's active duty service.


CONCLUSION OF LAW

Affording the Veteran all reasonable doubt, the criteria for service connection for a neck disorder have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


ORDER

Service connection for a neck disorder is granted.


____________________________________________
K. L. WALLIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


